PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/108,046
Filing Date: 24 Jun 2016
Appellant(s): SAGEMCOM BROADBAND SAS



__________________
Vitaliy L. Orekhov (Reg. No. 66,731)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	I.	Regarding the rejection of claims 1 and 8-12 under 35 U.S.C. 103:
	In the Appeal Brief, the Appellant argued that the wireless communication in Thandaveswaran, for which power saving operations are performed, is between an access point and a client station, and not between a first bridge device and a second bridge device, as recited in independent claims 1 and 8-12.
	The Examiner respectfully disagrees for the following reasons: the access point and client station cited in Thandaveswaran may be interpreted as bridge devices, as an access point has similar, if not the same capabilities as a network bridge as well-known in the art.  Additionally, Thandaveswaran discloses that client devices may be a personal computer (PC), a laptop, a netbook, a mobile phone, a personal digital assistant (PDA), or other electronic systems configured as an access point (Thandaveswaran - Col. 15 lines 46-55).  Furthermore, page 9 lines 3-5 of applicant’s specification filed on 06/24/2016 clearly discloses that the first bridge device takes the role of an access point, and the second bridge device takes the role of a client device.
	The Appellant further argued that Thandaveswaran does not disclose performing traffic analysis and power saving operations in relation to the network interface.
	The Examiner respectfully disagrees for the following reasons:  the feature of power saving operations based on traffic analysis is taught by Adjakple as cited in the recent office action (Adjakple - Col. 1 lines 40-46, note responsive to determining that the load information corresponds to the load (traffic volume) that is below the threshold, the home Node B enters into a sleep mode; Col. 4 lines 24-31, note the home Node B may be a wireless router or access point, and may implement radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN)).  Although the access point of Thandaveswaran does not perform traffic analysis to enter a low power/energy saving mode, the home Node B (access point) of Adjakple clearly discloses entering a sleep (energy saving) mode in response to traffic load/volume being below a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Adjakple into Thandaveswaran to achieve the desired result.
	The Appellant further argued that Thandaveswaran does not disclose a stop mode in which, at least, the interface with the wireless communication network is deactivated, and in which the interface with the respective one said first wired link and said second wired link is activated at reduced performance, as recited in independent claims 1 and 8-12.
	The Examiner respectfully disagrees for the following reasons:  as cited in the recent office action, Thandaveswaran discloses a sleep state in which processing components are minimized or disconnected (Thandaveswaran - Col. 2 lines 49-50, note inactive sleep sub-state where power to processing components of the access point is minimized or disconnected).  Since the access point can include a WLAN interface and an Ethernet interface (Thandaveswaran - Col. 15 lines 65-67 and Col. 16 lines 1-4, note the electronic device includes a WLAN interface and an Ethernet interface), said interfaces may be interpreted as processing components.  Although it is not disclosed that the Ethernet interface of the access point of Thandaveswaran is connected to a data-supplying device via a wired link, Akil discloses an Ethernet connection between a station and WLAN client as cited in the recent office action (Akil - Fig. 1, note station 120 (data supplying device) connected to WLAN client A 112 and WLAN client B 114 (bridge devices); Paragraph [0051], note transmission of user data from a first communication station 120, WLAN clients connected via Ethernet lines 116 (wired connections) and an interposed switch 118 (connected to station 120)).  As previously discussed, a bridge device may be an access point or client device.  Since applicant’s specification did not further define the scope of the term “data-supplying device,” the station may be broadly interpreted as a data-supplying device.  Therefore, it would have been obvious to one of ordinary skill in the art to come to the conclusion that the Ethernet interface of the access point of Thandaveswaran would be connected to a device or network entity in order to transmit/receive data.
	The Appellant further argued that Thandaveswaran would not be combined with other references to provide the combination of claimed features.
	The Examiner respectfully disagrees for the following reasons:  since Thandaveswaran discloses an access point comprising interfaces, references such as Adjakple which disclose an access point with power saving functionality could be combined with Thandaveswaran, as both involve the same element of access points and share similar power saving features.  In addition, since references Akil and Jenne both involve network devices with Ethernet/physical connections, it would not be unreasonable to combine Thandaveswaran with said references as having similar structure.
	In addition, the Appellant is also to be reminded that one cannot show nonobviousness by
attacking references individually where the rejections are based on combinations of references.
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,
231 USPQ 375 (Fed. Cir. 1986).
	Dependent claims 2-7 and 14-18 are rejected for at least the same reason as applied to independent claims 1 and 11 they depend on, respectively.

For the above reasons, it is believed that the rejections under 35 U.S.C. 103 should be sustained.
Respectfully submitted,
/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /JASON E MATTIS/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.